                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                            DOCKET NO. 3:06-cr-00023-FDW
 UNITED STATES OF AMERICA,                     )
                                               )
 vs.                                           )
                                               )
 JERRY THOMAS COLLINS,                         )                     ORDER
                                               )
           Defendant.                          )
                                               )



       THIS MATTER is before the Court on Defendant’s pro se Motions to Reduce Sentence

under the First Step Act of 2018 (Doc. Nos. 50, 52) and Motion for Appointment of Counsel (Doc.

No. 50).

       The Court hereby ORDERS the Government to respond to Defendant’s Motions for

Reduced Sentence under the First Step Act. (Doc. Nos. 50, 52). The Government shall have thirty

(30) days from the date of this Order to file its response with the Court. The Government shall

advise the United States Probation Office if the Government believes a supplemental Presentence

Investigation Report will be required.

       With respect to the included Motion to Appoint Counsel (Doc. No. 50), criminal defendants

have no right to counsel beyond their first appeal. E.g., United States v. Kenny, No. 3:01-cr-

00185-FDW, 2020 WL 2094116, at *1 (W.D.N.C. Apr. 30, 2020); United States v. Ismel, No.

3:94-CR-00008-1, 2012 WL 113392, at *1 (W.D. Va. Jan. 13, 2012). Defendant has not shown

extraordinary circumstances warranting the appointment of counsel at this time. The included

Motion to appoint counsel (Doc. No. 50) is therefore DENIED.


                                               1



           Case 3:06-cr-00023-FDW Document 53 Filed 11/10/20 Page 1 of 2
IT IS THEREFORE ORDERED:

1. The Government must respond to the Defendant’s Motions for Reduction of Sentence

   under the First Step Act of 2018 (Doc. Nos. 50, 52) within thirty (30) days; and

2. Defendant’s Motion to Appoint Counsel (Doc. No. 50) is DENIED.



IT IS SO ORDERED.


                            Signed: November 10, 2020




                                       2



 Case 3:06-cr-00023-FDW Document 53 Filed 11/10/20 Page 2 of 2
